Case 5:19-cv-00367-JSM-PRL Document 21 Filed 05/14/20 Page 1 of 2 PageID 115



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

YASHICA DAVIS,

       Plaintiff,

v.                                                       Case No: 5:19-cv-367-Oc-30PRL

CLERMONT PEDIATRICS, P.A.,

       Defendant.

                                        /


                         ORDER APPOINTING MEDIATOR
                         AND SCHEDULING MEDIATION

       Pursuant to the Court's Order referring this case to mediation and directing the

parties to select a Mediator, and in accordance with the rules governing mediation set forth

in Chapter Nine of the Rules of the United States District Court for the Middle District of

Florida, it is ORDERED that:

       The following individual is hereby appointed by the Court to serve as Mediator in

this action:

       Name of Mediator:                         A. Michelle Jernigan

       Date/Time of Mediation:                   July 15, 2020 at 10:00 a.m.

       Place of Mediation:                       Upchurch, Watson, White & Max
                                                 1060 Maitland Center Commons,
                                                 Suite 440
                                                 Maitland, Florida 32751
Case 5:19-cv-00367-JSM-PRL Document 21 Filed 05/14/20 Page 2 of 2 PageID 116



       Counsel are reminded of their obligations to comply with the provisions in && 4(a)

an (b) of the Order of Referral. The mediator is authorized to continue or reschedule the

mediation.

       The Mediator's attention is drawn to the importance that within five (5) days

following the mediation conference, the Mediator's Report as to the outcome of mediation

be timely filed.

       DONE and ORDERED in Tampa, Florida, this May 14, 2020.




Copies furnished to:
Mediator
Counsel/Parties of Record
